      Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 1 of 25



                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
--------------------------------------------------------X   DOC #: __________________
FRANK CACCAVO,                                              DATE FILED: __5/18/21_____

                                   Plaintiff,

                 -against-                                       19-CV-6025 (KMW)
                                                                OPINION & ORDER
RELIANCE STANDARD LIFE INSURANCE
COMPANY,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Plaintiff Frank Caccavo (“Plaintiff” or “Caccavo”) has brought an action against Reliance

Standard Life Insurance Company (“Defendant” or “Reliance”) pursuant to the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001(3), et seq.         Plaintiff

seeks payment of certain insurance benefits in connection with a 2013 automobile accident,

arguing that Reliance improperly began reducing his disability benefits as of late 2016.

Reliance contends that, because Plaintiff had returned to work in some capacity, a reduction in

disability benefits is consistent with the terms of the applicable insurance policy.   Each party

has filed a cross-motion for summary judgment.

        For the reasons set forth below, Plaintiff’s motion for summary judgment is DENIED,

and Defendant’s motion for summary judgment is GRANTED.

                                                BACKGROUND

        The facts recited below are drawn from the parties’ submissions pursuant to Local Rule
          Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 2 of 25




56.1 and documents in the Administrative Record (“A.R.”).1 These facts are not in dispute.

I.           The Policy

             For more than twenty years, Plaintiff Frank Caccavo worked as an industrial real estate

broker for Cushman & Wakefield (“Cushman”). (Pl. 56.1 ¶ 2, ECF No. 26.)                                Plaintiff is

insured under a long-term disability policy that is sponsored by Cushman.                         (Pl. 56.1 ¶ 11 (the

“Policy”).)

             The Policy provides for disability payments in the event that an insured person suffers

injury or illness.         As relevant here, the Policy provides for monthly disability benefits in the sum

of $24,000 to be paid to Plaintiff if he is considered “Totally Disabled,” i.e., unable to perform

the material duties of his regular occupation. (Pl. 56.1 ¶ 12; A.R. 12.)                       Disability payments

also are due if Plaintiff is considered “Partially Disabled,” i.e., “capable of performing the

material duties of his/her regular occupation on a part-time basis or some of the material duties

on a full-time basis.” (Pl. 56.1 ¶ 17; A.R. 12.)

             The Policy also, however, contains provisions for adjusting an individual’s benefits in the

event that he returns to work in some capacity.                 In particular, the Policy contains a “Work

Incentive Benefit” provision that reduces the gross monthly benefit by taking into consideration

earnings received from the work performed.                   (Pl. 56.1 ¶ 18.) Specifically, “[d]uring the first

twelve (12) months of Rehabilitative Employment,” Reliance “will not offset earnings from such

Rehabilitative Employment” until the Monthly Benefit (before offsets for certain “Other Income

Benefits,” such as Social Security payments), and the earnings from Rehabilitative Employment

“exceed 100% of the Insured’s Covered Monthly Earnings.” (A.R. 21, 29.)                               “Rehabilitative


     1
          Citations to the statements in the parties’ Rule 56.1 submissions incorporate the citations therein to the
         Administrative Record; in some instances, for further clarity, citations to the Administrative Record are
         expressly noted herein.



                                                               2
           Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 3 of 25



Employment,” in turn, means “work in any gainful occupation for which the Insured’s training,

education or experience will reasonably allow. The work must be approved by a Physician or a

licensed or certified rehabilitation specialist approved by [Reliance].” (A.R. 34.)

II.          Accident & Acceptance of Liability

             On May 13, 2013, Plaintiff was involved in a car accident and suffered leg, arm, and back

injuries, as well as a traumatic brain injury. (Pl. 56.1 ¶¶ 5-6.)                 On November 5, 2013, Plaintiff

was informed that he was eligible for disability payments pursuant to the Policy.                       (A.R. 781.)

Reliance thus accepted liability on Plaintiff’s claim and commenced monthly benefits payments

in November 2013.2              (Pl. 56.1 ¶ 22.)

             At the same time, Plaintiff received “loyalty payments” from Cushman. (Pl. 56.1 ¶ 29.)

These payments reflected money earned by Plaintiff’s team after Plaintiff became disabled, and

they were shared with him because Cushman employees wanted to split their commissions with

Plaintiff. (Pl. 56.1 ¶ 30.)            From May 2013 until March 2017, Reliance took the position that

Plaintiff’s receipt of these payments did not affect his receipt of disability benefits. (Pl. 56.1 ¶

31.)

III.         Plaintiff’s Renewal Contract and Desire to Return to Work

             The correct amount of Plaintiff’s disability benefits became more complicated over the

course of 2016.           On January 1, 2006 and January 1, 2011, Plaintiff and Cushman had entered

into “employer-broker renewal contracts.” (Pl. 56.1 ¶ 27; Def. Resp. to Pl. 56.1 ¶ 27, ECF No.

38.)        In March 2016, Plaintiff informed Reliance of his desire to be part of another renewal

contract with Cushman. (Pl. 56.1 ¶ 35.)                  Plaintiff and Cushman then entered into such an



      2
           Certain correspondence in the Administrative Record refers to Matrix Absence Management. As Reliance
          explains, Matrix is a third-party administrator that was “involved with the claim early on.” (Def. 56.1 ¶ 14
          n.3.)



                                                              3
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 4 of 25




agreement in 2016, but that contract is not in the Administrative Record.          (See Pl. 56.1 ¶ 28; Def.

Resp. to Pl. 56.1 ¶ 27.)     Plaintiff’s counsel represented to Reliance that, pursuant to the 2016

renewal contract, “the nature of monies received by Mr. Caccavo as shared by his former

brokerage team would be no different at that time than they had been paid since his accident in

2013.”    (Pl. 56.1 ¶ 37.)

         In connection with Plaintiff’s expressed desire to return to work, Cushman sought the

opinion of Plaintiff’s neuropsychologist, Dr. Brett J. Prince.       (Pl. 56.1 ¶ 33.)   In a letter dated

June 7, 2016, Dr. Prince stated that he had discussed with Plaintiff the latter’s “desire to

contribute in a meaningful way in work along with the team members with whom [Plaintiff]

previously worked, limited by the nature of his medical condition.”           (A.R. 4845; see Pl. 56.1 ¶

32; Def. Resp. to Pl. 56.1 ¶ 32.)     In Dr. Prince’s opinion, Plaintiff could “participate in

employment as limited by his physical and cognitive abilities, keeping in mind that there is great

unpredictability concerning how his body and mind will react and cope with tasks, time

management, executive functioning skills and deadlines, or how long he requires to recover from

such activity after using his mind to his ability.”       (A.R. 4845.)    Dr. Prince further opined that

the number of hours Plaintiff would be able to participate would be “minimal,” and that any work

should be subject to accommodations, such that Plaintiff be able to work “at his own pace,” work

from home, take breaks as needed, and have others drive him.             (A.R. 4845.)

         On September 2, 2016, Andrew Judd, Managing Principal at Cushman, wrote to Plaintiff

that, “We look forward to your return to work next week on Tuesday, September 6, 2016.”

(Def. 56.1 ¶ 20, ECF No. 32.) Judd’s letter noted further that Plaintiff’s medical provider had

indicated that Plaintiff was “able to return to work with some restrictions that we are able to

support.”    (Def. 56.1 ¶ 20.)    On December 30, 2016, in an email exchange between Sally

Halfhide, Benefits Assistant in Human Resources at Cushman, and Kora Tucci, Managed


                                                      4
      Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 5 of 25



Disability Consultant at Reliance, Cushman stated that Caccavo was “back at work

with limitations starting 9/6/2016.” (Def. 56.1 ¶ 25.)

IV.    Reliance’s Determination that Plaintiff Had Returned to Work

       On March 10, 2017, Reliance informed Plaintiff of its decision to reduce Plaintiff’s

disability benefits payments, as of the August-September 2016 pay period.     In a letter from

Kora Tucci (the “March 2017 Letter”), Reliance determined that Plaintiff “had returned to work

in some capacity as of September 6, 2016.” (Def. 56.1 ¶ 30.)     Reliance thus considered

Plaintiff to be engaged in Rehabilitative Employment and applied the Work Incentive Benefit

provision to payment periods beginning August 10, 2016. In sum, for the period from August

10, 2016 to January 10, 2017, Reliance determined that Plaintiff had been overpaid $42,708.00 as

of January 11, 2017.   (Def. 56.1 ¶ 31; A.R. 660-64.)

       In the March 2017 Letter, Reliance stated that it was “making a decision based on the

information that is currently available to us.” (A.R. 660.)   Reliance added that it was “still in

the process of seeking additional information from [Cushman] regarding [Plaintiff’s] return to

work efforts,” and that it “will still need to comprehensively review any information received

with our vocational and/or medical staff.” (A.R. 660.)

V.     Subsequent Communications and Appeal

       Plaintiff disagreed with the determination set forth in the March 2017 Letter. On May 2,

2017, Plaintiff contested Reliance’s calculation that he had received overpayments and provided

statements regarding his alleged return to work. (Def. 56.1 ¶ 32.)    Plaintiff provided, among

other documents, statements from him and his spouse stating that he had not returned to work;

statements from the Executive Managing Director at Cushman regarding Plaintiff’s income;

medical records, including assessments from a physician, neurologist, physical therapist, and

chiropractor; and a statement from Dr. Prince, who conducted further neurological testing on


                                                5
      Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 6 of 25



March 24, 2017 and stated that, since his initial opinion in June 2016 regarding Plaintiff’s desire

to return to work, “it is my understanding that he has not been capable of returning to work in

any capacity.” (Pl. 56.1 ¶ 63; see A.R. 4058-4062 (Plaintiff’s counsel’s summary of enclosed

documentation).)

          On May 16, 2017, Reliance acknowledged receipt of this information.       (A.R. 673.)

Reliance stated also that, “[f]or the period January 10, 2017-May 10, 2017, it appears that there is

no offset,” because the sum of Plaintiff’s earnings and his disability benefits did not exceed his

pre-disability earnings. (A.R. 673.)

          On August 18, 2017, Reliance provided an update regarding the review of Plaintiff’s

claims.     (A.R. 682-83.) Reliance informed Plaintiff that the information recently received was

“completely inconsistent” with earlier responses and information from Cushman, and that “a

more probative investigation into this matter is indicated.” (Def. 56.1 ¶ 42; A.R. 682.)

Reliance requested additional information, including agreements, contracts, and other

correspondence between Cushman and Plaintiff, as well as an array of wage, income, expense,

and reimbursement information from 2013 onwards.          (A.R. 682-83.)

          Plaintiff declined to provide the requested information. (Def. 56.1 ¶¶ 44-45.) Rather,

on August 29, 2017, Plaintiff informed Reliance that all documentation previously submitted in

support of continuing disability payments and all claim documentation should be considered by

Reliance to be Plaintiff’s appeal of the March 2017 Letter. (Pl. 56.1 ¶ 71.)

VI.       Reliance’s Determination on Appeal

          In light of Plaintiff’s August 29, 2017 letter, Reliance began the appeal process.   On

September 12, 2017, in an email exchange among Reliance representatives, the appeal was

assigned to Richard Hellwig. (Pl. 56.1 ¶ 75.)       In the same email thread, Eileen Brunner,

Appeals Supervisor, told Hellwig that Kora Tucci, who had written the March 2017 Letter, “will


                                                   6
       Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 7 of 25




be able to give you the scoop.” (PL. 56.1 ¶ 75.)

          Two days later, on September 14, 2017, Hellwig sent Plaintiff a letter requesting a range

of information pertaining to his finances and employment.      (Pl. 56.1 ¶ 76.)   That list was

substantially equivalent to a list that Reliance had been provided on September 1, 2017 by a

forensic accounting firm, Nawrocki Smith, whom Reliance had consulted in connection with

Plaintiff’s claims.   (Pl. 56.1 ¶ 77; Def. 56.1 ¶¶ 47-48.) Plaintiff declined to provide the

requested information. (Pl. 56.1 ¶ 82.)

          On November 6, 2017, Kari Ortbals, Vice President of Human Resources Benefits at

Cushman, wrote a letter to Reliance.     Ortbals stated that “the return to work information for Mr.

Frank Caccavo Jr. was inaccurate,” that Plaintiff “has not performed work for [Cushman] since

his leave initiated,” and that “[t]he payments received since his disability were a combination of

retention payments, annuity transaction commissions, and loyalty payment from his brokerage

team members, none of which payments required any work activity on the part of Mr. Caccavo.”

(Def. 56.1 ¶ 51.)

          On December 7, 2017, in a letter from Hellwig, Reliance upheld its determination as set

forth in the March 2017 Letter.     Reliance reaffirmed its decision that Plaintiff had engaged in

Rehabilitative Employment as of September 2016, and that, pursuant to the Work Incentive

Benefit provision, the income that he received from Cushman was subject to offset from the

gross amount of his disability benefits. (Def. 56.1 ¶ 54; Pl. 56.1 ¶ 84.)

VII.      This Litigation

          On June 28, 2019, Plaintiff filed a Complaint, seeking to recover benefits pursuant to

Section 502(a)(1)(B) of ERISA, 29 U.S.C. §1132(a)(1)(B), and reasonable attorneys’ fees and

costs pursuant to Section 502(g)(1) of ERISA, 29 U.S.C. § 1132(g)(1).       (Compl. ¶¶ 84, 86, ECF

No. 5.)     Reliance filed an answer on August 22, 2019.    (ECF No. 11.)


                                                   7
         Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 8 of 25



          The parties initially expressed that they would be open to mediation.                    (See ECF No. 17.)

The parties disagreed, however, about the documentation that would be required for this process,

and ultimately canceled any mediation.               (See ECF No. 19.) On June 29, 2020, each party

instead moved for summary judgment. (ECF Nos. 24-28, 30-33.)                           On July 13 and July 27,

2020, the parties filed their respective opposition and reply submissions.                    (ECF Nos. 34-36,

38-42.)

                                              LEGAL STANDARDS

I.        Summary Judgment

          Summary judgment is appropriate when the moving party shows that there is “is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the

governing law,” and is genuinely disputed when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).       In determining whether there is a genuine dispute as to any material fact, a court

must “draw all reasonable inferences and resolve all ambiguities in favor of the non-moving

party.” Castle Rock Ent., Inc. v. Carol Pub. Grp., Inc., 150 F.3d 132, 137 (2d Cir. 1998).3

The moving party has the initial burden of demonstrating the absence of a disputed issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                     If the movant can satisfy its




     3
       Citing decisions from other circuits, Reliance argues that, in ERISA actions, the non-moving party is not
     entitled to the “usual inferences in its favor.” (Def. Mem. at 7, ECF No. 33.) District courts in the Second
     Circuit, however, routinely recite and apply in tandem both the relevant summary judgment standard and the
     substantive standards required by ERISA. See, e.g., Wedge v. Shawmut Design & Const. Grp. Long Term
     Disability Ins. Plan, 23 F. Supp. 3d 320, 332-34 (S.D.N.Y. 2014) (Failla, J.); McCulloch v. Bd. of Trustees of
     SEIU Affiliates Officers & Emps. Pension Plan, 487 F. Supp. 3d 228, 236-37 (S.D.N.Y. 2020) (Gardephe, J.); see
     also O’Hara v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 642 F.3d 110, 117 (2d Cir. 2011) (“[R]egardless of
     the district court’s standard of review of the plan administrator’s denial of benefits, a district court may not grant
     a motion for summary judgment if the record reveals a dispute over an issue of material fact.”).



                                                             8
      Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 9 of 25



burden, “the opposing party must come forward with specific evidence demonstrating the

existence of a genuine dispute of material fact.” Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d

Cir. 2011).

       The same standards apply when a court is resolving cross-motions for summary judgment.

“[E]ach party’s motion must be examined on its own merits, and in each case all reasonable

inferences must be drawn against the party whose motion is under consideration.’” Lyons v.

Lancer Ins. Co., 681 F.3d 50, 57 (2d Cir. 2012).

II.    ERISA

       ERISA permits an individual who is denied benefits pursuant to an employee benefit plan

to challenge that denial in federal court. Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 108

(2008); see also 29 U.S.C. § 1132(a)(1)(B). When a plan administrator denies benefits, courts

review the denial de novo “unless the benefit plan gives the administrator or fiduciary

discretionary authority to determine eligibility for benefits or to construe the terms of the plan.”

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).        If, however, the benefit plan

confers such discretionary authority on the administrator, courts “will not disturb the

administrator’s ultimate conclusion unless it is ‘arbitrary and capricious.’” Hobson v. Metro. Life

Ins. Co., 574 F.3d 75, 82 (2d Cir. 2009) (quoting Pagan v. NYNEX Pension Plan, 52 F.3d 438,

441 (2d Cir. 1995)).

       In applying the arbitrary and capricious standard, courts “may overturn an administrator’s

decision to deny ERISA benefits only if it was without reason, unsupported by substantial

evidence or erroneous as a matter of law.” Hobson, 574 F.3d at 83-84.         The scope of review is

“narrow.” Id.     Courts may not substitute their own judgment for that of the insurer “as if

[they] were considering the issue of eligibility anew.” Id.     Evidence is considered “substantial”

when a “reasonable mind might accept [such evidence] as adequate to support the conclusion


                                                   9
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 10 of 25




reached by the decisionmaker.” Miller v. United Welfare Fund, 72 F.3d 1066, 1072 (2d Cir.

1995) (internal quotation marks and alterations omitted).      This “requires more than a scintilla

but less than a preponderance.” Id.

       In addition, in order for a plan administrator to receive the benefit of the “arbitrary and

capricious” standard of review, the administrator must comply strictly with the applicable

Department of Labor (“DOL”) claims procedure regulations. See Halo v. Yale Health Plan, 819

F.3d 42, 56-58 (2d Cir. 2016) (holding that administrators must “strictly adhere to the

regulation[s] to obtain the more deferential arbitrary and capricious standard of review” and that

“substantially comply[ing]” is insufficient).   Failure to “strictly adhere” to such regulations will

thus result in de novo review of a denial of benefits, “unless the plan has otherwise established

procedures in full conformity with the regulation and can show that its failure to comply with the

claims-procedure regulation in the processing of a particular claim was inadvertent and harmless.”

Id. at 58 (emphasis in original).   Because the party claiming entitlement to deferential review

should “prove the predicate that justifies it,” the plan bears the burden of proof on this issue. Id.

                                           DISCUSSION

I.     Applicable Standard of Review

       The parties do not dispute that the Policy gives Reliance discretion to determine

eligibility for benefits and to construe the Policy’s terms.   (See A.R. 17 (“Reliance Standard

Life Insurance Company shall serve as the claims review fiduciary with respect to the insurance

policy and the Plan. The claims review fiduciary has the discretionary authority to interpret the

Plan and the insurance policy and to determine eligibility for benefits.”).)   Plaintiff argues,

however, that Reliance failed to comply with two specific DOL claims procedure regulations,

thus necessitating a de novo standard of review.       (Pl. Mem. at 15-17, ECF No. 28; Pl. Opp’n at

11-13, ECF No. 36; Pl. Reply at 4-7, ECF No. 41.)        Reliance argues that it complied fully with


                                                  10
       Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 11 of 25




the relevant DOL regulations and thus is entitled to deference. (Def. Opp’n at 3-6, ECF No. 40;

see Def. Mem. at 7-8, ECF No. 33.)        The Court agrees with Reliance that the “arbitrary and

capricious” standard applies.

         First, Plaintiff argues that Reliance did not cite specific plan provisions in the March 2017

Letter, which determined that Plaintiff’s benefits payments should be reduced.          (Pl. Mem. at

16.)    In particular, Plaintiff alleges that Reliance “failed to cite the text of the Rehabilitative

Employment clause, nor explain its applicability to Mr. Caccavo’s claim, despite that Reliance

claims Mr. Caccavo was working in gainful rehabilitative employment.”            (Pl. Mem. at 16.)

         The relevant DOL regulation is 29 C.F.R. § 2560.503-1(g)(1)(ii), which sets forth the

“[m]anner and content” for notifications of benefit determinations.        Pursuant to this regulation,

plans must “set forth, in a manner calculated to be understood by the claimant . . . [r]eference to

the specific plan provisions on which the determination is based.”        29 C.F.R. §

2560.503-1(g)(1)(ii).

         The Court finds that Reliance strictly complied with this regulation. The March 2017

Letter first states that Reliance had received information from Cushman that “Mr. Caccavo Jr.

has returned to work in some capacity as of September 06, 2016.”          (A.R. 660.)    The letter then

quotes the Work Incentive Benefit provision, which expressly references the term “Rehabilitative

Employment.”       (See A.R. 661.) The letter then details Reliance’s calculations of Plaintiff’s

benefits, based on payroll records from September 2016 to January 2017, and explains that

Reliance was “taking into account the Work Incentive Benefit provision, given that the present

information appears to indicate [Plaintiff] is performing his prior position in some capacity.”

(A.R. 661-62.)

         Plaintiff is correct that the letter does not separately quote the text of the “Rehabilitative

Employment” definition, which appears five pages later in the Policy under the “Rehabilitation


                                                    11
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 12 of 25




Benefit” provision.     (See A.R. 29, 34.)   The DOL regulation, however, requires that Reliance

“reference” the specific plan provisions on which the determination is based “in a manner

calculated to be understood by the claimant.”      29 C.F.R. § 2560.503-1(g)(1)(ii).   The March

2017 Letter, which explains Reliance’s understanding that Plaintiff had returned to work in some

capacity and provides a detailed calculation pursuant to the Work Incentive Benefit

provision—which includes the term “Rehabilitative Employment”—satisfies this requirement.

          The two decisions cited by Plaintiff in support of his argument do not require a different

result.    In Babino v. Gesauldi, the Second Circuit affirmed the district court’s decision to apply

a de novo standard when the defendants “did not cite to any plan provisions” in support of their

decision to subtract hours that the plaintiff had worked from his Pension and Annuity Funds.

278 F. Supp. 3d 562, 585 (E.D.N.Y. 2017) (emphasis in original), aff’d, 744 F. App’x 30 (2d Cir.

2018); see also McCutcheon v. Colgate-Palmolive Co., 2020 WL 3893303, at *8 (S.D.N.Y. July

10, 2020) (Schofield, J.) (collecting cases and finding the regulation violated when a denial letter

revealed inconsistencies and omissions, including a failure to explain why a certain provision

was used to calculate an annuity benefit).     As discussed, Reliance’s letter did cite to provisions

of the Policy and explained that its determination rested on evidence that Plaintiff had returned to

work in some capacity.      Plaintiff also cites Spears v. Liberty Life Assurance Co. of Bos., 2019

WL 4766253 (D. Conn. Sept. 30, 2019).         That decision, however, relates to numerous other

DOL regulations that are not at issue here, and it does not address 29 C.F.R. §

2560.503-1(g)(1)(ii).     Plaintiff’s argument regarding this regulation thus fails.

          Second, Plaintiff argues that, during the appeal that was conducted by Richard Hellwig,

Quality Review Unit Supervisor, Reliance “intentionally and blatantly deferred to the initial

claim decision.”     (Pl. Mem. at 16-17; see also Pl. Opp’n at 12-13.)    As relevant here, the

ERISA regulations require that, during appeals of adverse benefit determinations, a claimant is


                                                   12
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 13 of 25




entitled to a “full and fair review of the claim and the adverse benefit determination.”    29 C.F.R.

§ 2560.503-1(h)(1).     Specifically, a group health plan must “[p]rovide for a review that does not

afford deference to the initial adverse benefit determination and that is conducted by an

appropriate named fiduciary of the plan who is neither the individual who made the adverse

benefit determination that is the subject of the appeal, nor the subordinate of such individual.”

Id. § 2560.503-1(h)(3)(ii).

        Here, too, Reliance has met its burden to demonstrate strict compliance with ERISA

regulations. In the March 2017 Letter, Reliance advised Plaintiff that he was entitled to request

a review of that decision.     (A.R. 663.)   Reliance further stated that “[a]ny such review will be

conducted by an individual who is neither the individual who made the underlying determination

that is the subject of the review, nor the subordinate of such individual.”   (A.R. 663.)

        On December 7, 2017, after further correspondence between the parties, Richard Hellwig

wrote a detailed, eight-page letter summarizing that review (the “Appeal Letter”).      (A.R.

698-705.)    The Appeal Letter first confirmed that “Mr. Caccavo is entitled to an independent

review of his claim,” that the “claim file was referred to the Quality Review Unit to conduct such

a review,” and that the review was “conducted separately from the individual(s) who made any

original determination.”      (A.R. 698.) The Appeal Letter then explained that the Quality

Review Unit had “review[ed] the information on file,” determined that Plaintiff “engaged in

Rehabilitative Employment beginning September 2016,” and that “monthly benefits he has

received since that time are subject to reduction of earnings received from Rehabilitative

Employment in accordance with the Work Incentive Benefit and Rehabilitation Benefit

provisions of the Policy.”     (A.R. 705.)

        There is no indication that, in reaching this determination, deference was given to the

initial decision.   In the Appeal Letter, Hellwig observed that there was evidence supporting the


                                                   13
    Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 14 of 25




conclusion that Plaintiff had returned to work in September 2016, including that Plaintiff and

Cushman had entered into a renewal contract.      (A.R. 704.)   Hellwig further stated that,

although Reliance had sought to obtain a copy of that contract, Plaintiff refused to provide it.

(A.R. 704.)   Hellwig noted that “[t]he claim file is replete with conflicting information from

numerous individuals at Cushman & Wakefield, as well as Mr. Caccavo,” but that Plaintiff had

refused to provide the requested information that may have assisted in clarifying those

inconsistencies.   (A.R. 703-04.)    Based on a review of the available information, Hellwig

concluded that “the original determination was appropriate.”     (A.R. 705.)

       In arguing that Reliance exercised improper deference, Plaintiff refers to a sequence of

events in mid-September 2017.       Plaintiff identifies a September 12, 2017 email in which the

Appeals Supervisor of the Quality Review Unit, Eileen Brunner, informed Hellwig that Kora

Tucci—the individual who had written the March 2017 Letter and rendered the initial

determination on Plaintiff’s claim—“will be able to give you the scoop.”       (A.R. 5991.)    Two

days later, on September 14, 2017, Hellwig wrote a letter to Plaintiff, requesting a set of

documents including tax returns and employment agreements.         (A.R. 693-94.)    Tucci had

requested a similar (but not identical) set of documents in a letter dated August 18, 2017, in an

attempt to conduct a “more probative investigation.”     (A.R. 682-83.)

       According to Plaintiff, the prompt turnaround time between the September 12, 2017 email

correspondence and Hellwig’s September 14, 2017 letter requesting documents raises suspicion.

As Plaintiff puts it: “That the appeals representative two days later generated virtually the same

letter the claim representative had sent to Mr. Caccavo’s counsel seeking documents smacks of

inappropriate influence and sharing of information . . . and removes independence from the

appeal consideration.”   (Pl. Mem. at 17.)    Plaintiff asserts, without evidence, that the statement

that Tucci would be able to give Hellwig the “scoop” represents “just the tip of the iceberg


                                                 14
          Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 15 of 25




concerning influence by the claims department in the appeal consideration.”                         (Pl. Mem. at 17.)

             Plaintiff’s argument is unpersuasive.           As Reliance points out, the list of documents

requested by Hellwig on September 14, 2017 does not copy the list generated by Tucci one

month prior.           (See Def. Opp’n at 6.)       Rather, Hellwig’s request mirrors a list of documents

identified on September 1, 2017, by Nawrocki Smith, an independent accounting firm that

Reliance retained for purposes of assisting Reliance in calculating Plaintiff’s benefits and

earnings.4         (See A.R. 4984.)        In addition, apart from the September 12, 2017 email, there is no

evidence that any communication in fact took place between Hellwig and Tucci—much less any

communication that would run afoul of ERISA regulations.

             The Court recognizes that strict compliance is required in order for Reliance to maintain

the benefit of a deferential standard of review. See Halo, 819 F.3d at 56-58.                        In light of the

above, the Court finds that Reliance has met its burden to satisfy this standard.                      Accordingly,

the Court will review Reliance’s adverse benefit determination under the “arbitrary and

capricious” standard.

II.          The Parties’ Cross-Motions for Summary Judgment

             The Court has considered each of the parties’ cross-motions on its own merits.                     Because

there is substantial overlap in the parties’ arguments, however, and because the Court finds no

genuine issues of material fact, the motions will be discussed in tandem.5




      4
           Plaintiff suggests, in a footnote, that “Nawrocki Smith is a known biased third-party,” citing as evidence that
          the firm has been named as an alleged co-conspirator, alongside insurance companies, in two civil RICO
          complaints. One of these cases has since been dismissed, see ECF No. 24, Farber v. Northwestern Mutual
          Life Ins. Co., No. 19-cv-6467 (E.D.N.Y. June 18, 2020), and Plaintiff cites to no order or opinion in the second
          to support his assertion. See Myers v. Provident Life and Accident Ins. Co., et al., No. 19-cv-724 (M.D. Fla.).
      5
          Any arguments not addressed below have been considered by the Court on the merits and rejected.



                                                              15
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 16 of 25




          A.     Reliance’s Conflict of Interest

          As an initial matter, Plaintiff argues that the Court should “dial back” the deference given

to Reliance because of a conflict of interest.    (Pl. Mem. at 18-20.)    When an ERISA

administrator both reviews claims for benefits and bears the financial liability for such claims, it

has an inherent, structural conflict of interest. See Metro. Life Ins. Co. v. Glenn, 554 U.S. 105

(2008).     Reliance concedes that it operates under such a conflict.    (See Def. Opp’n at 10.)

          The existence of a conflict does not change the applicable standard of review.        Rather,

courts must take the conflict into account and weigh it as a factor in determining whether the

administrator abused its discretion in denying benefits. McCauley v. First Unum Life Ins. Co.,

551 F.3d 126, 133 (2d Cir. 2008).       The weight that is accorded “varies in direct proportion to

the likelihood that the conflict affected the benefits decision.” Miles v. Principal Life Ins. Co.,

720 F.3d 472, 485 n.13 (2d Cir. 2013) (quoting Durakovic v. Bldg. Serv. 32 BJ Pension Fund,

609 F.3d 133, 139 (2d Cir. 2010)).      Evidence that a conflict affected a benefits determination

may be categorical, including whether an administrator has “a history of biased claims

administration,” or case-specific, such as when an administrator acts unreasonably or deceptively.

Durakovic, 609 F.3d at 140. No weight, however, is given to a conflict “in the absence of any

evidence that the conflict actually affected the administrator’s decision.” Id. (citing Hobson, 574

F.3d at 83).

          Plaintiff offers categorical and case-specific reasons to justify giving significant weight to

Reliance’s conflict.     Plaintiff first argues that Reliance has a history of biased claims

administration.     Plaintiff relies on a decision from the Southern District of Mississippi, in which

the court sua sponte surveyed 100 decisions and stated that, on balance, “the judicial record

establishes an unmitigated pattern of arbitrary and wrongful behavior by Reliance.”            (Pl. Mem.

at 21 (citing Nichols v. Reliance Standard Life Ins. Co., 2018 WL 3213618, at *6-9 (S.D. Miss.


                                                   16
       Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 17 of 25




June 29, 2018), rev’d, 924 F.3d 802 (5th Cir. 2019)).6)                In addition, Plaintiff argues that the

Administrative Record “reeks of self-interest” and of attempts by Reliance to avoid liability.

(Pl. Mem. at 22.)        Plaintiff asserts that Reliance, without evidence, first considered limiting

benefits payments pursuant to an alcohol use limitation; unsuccessfully tried to invoke a

limitation based on the “mental and nervous clause” of the Policy; and informed Plaintiff that it

would offset his monthly benefits on the basis of “loyalty payments” shared with Plaintiff by his

former team members.            (Pl. Mem. at 22-23.)

           The survey of decisions conducted by the district court in Nichols raises some concern

about Reliance’s past practices in other cases.             In reversing the district court’s decision,

however, the Fifth Circuit expressed skepticism about the analysis, observing that “to portray an

unmitigated pattern of arbitrary and wrongful behavior by Reliance, the court ignored the forty

cases upholding Reliance’s decisions,” and further stating that the district court “presented that

alleged pattern without input from either party.” Nichols v. Reliance Standard Life Ins. Co., 924

F.3d at 814 (internal quotation marks omitted).               In addition, many of the decisions discussed by

the district court in Nichols focused on whether a claimant could be considered disabled under

the relevant policy—an issue that is somewhat distinct from the issues in this case concerning

rehabilitative employment. See Nichols, 2018 WL 3213618, at *6-9.                         The Court thus is not

persuaded that Reliance has a history of biased claims administration.

           Furthermore, Plaintiff has not demonstrated that Reliance’s conflict “actually affected the

administrator’s decision.” Roganti v. Metro. Life Ins. Co., 786 F.3d 201, 218 (2d Cir. 2015)




   6
        As Reliance points out, the Fifth Circuit reversed the district court’s decision because its “extensive sua
       sponte review eschewed our repeated holdings that a structural conflict is not a significant factor where the
       claimant offers no evidence that the conflict impacted the administrator’s decision.” Nichols v. Reliance
       Standard Life Ins. Co., 924 F.3d 802, 814 (5th Cir.), cert. denied, 140 S. Ct. 186 (2019).



                                                            17
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 18 of 25




(quoting Durakovic, 609 F.3d at 140).      As the Second Circuit has explained, “a smoking gun is

not always required; under certain circumstances, an irrational decision or a one-sided

decisionmaking process can alone constitute sufficient evidence that the administrator’s conflict

of interest actually affected the challenged decision.” Id.      Here, however, notwithstanding

Plaintiff’s characterization of Reliance’s actions as an unrelenting effort to strip Plaintiff of

benefits, the Administrative Record demonstrates that, in each instance Plaintiff claims is

improper, Reliance evaluated information available to it, considered the terms of the Policy, and

at times revised their assessments in light of new information received.

         First, with respect to the alcohol use limitation, the record shows that Reliance “[i]nitially

applied the 24 month Alcohol/Substance Abuse Limitation,” but that “[s]ubsequent medical

review ruled this out, so the duration was updated.”      (A.R. 8108; see also A.R. 9136.)      Second,

with respect to the “mental and nervous clause,” Reliance communicated to Plaintiff that,

“[b]ased on the current medical information it appears that a portion of [Plaintiff’s] disability

may be caused by a Mental or Nervous disorder,” and that the relevant Policy provision “may

apply to [Plaintiff’s] claim.”   (A.R. 596-97 (emphasis added).)       Plaintiff does not argue that

Reliance actually applied that provision to limit benefit payments.      In fact, the record shows that

Plaintiff wrote to Reliance to express his disagreement, and the matter appears to have ended

there.   (See A.R. 3050-52.)     Third, with respect to “loyalty payments,” the record demonstrates

that some Reliance representatives considered that such payments would require an offset to

Plaintiff’s benefits.   (See A.R. 8579.) On further examination, however, Alexander Peaker,

Supervisor of Integrated Disability at Reliance, expressed that “[i]f these commissions were

earned prior to [Plaintiff’s] disability but not paid until after his disability I don’t think it would

not be included in his covered monthly earnings calculations and it would not be considered as an

offset as well.”   (A.R. 9199-9200.) As a result, Plaintiff’s benefits were not offset on the basis


                                                   18
      Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 19 of 25




of loyalty payments.     (See A.R. 660-64, 10,413.)

        Finally, with respect to the March 2017 Letter and the Appeal Letter, Reliance’s

reasoning was not so “one-sided” as to constitute evidence that the conflict influenced its

decisionmaking. See Durakovic, 609 F.3d at 140-41 (finding that pension, health, and benefits

funds’ reasoning was “one-sided” because the funds relied on a report by their own vocational

expert and “summarily dismissed” a “vastly more detailed and particularized” report from the

claimant’s vocational expert).    Rather, as explained further below, Reliance took into account

new evidence that Plaintiff offered after receipt of the March 2017 Letter, determined that this

information conflicted with what Reliance had previously received, sought further documentation,

and was hindered in that further inquiry.    (See A.R. 702-04.)

        These facts thus distinguish the instant case from McCauley, on which Plaintiff relies.

(See Pl. Mem. at 22.)    In that decision, the Second Circuit concluded that the insurer operated

under a conflict of interest and had a “well-documented history of abusive claims processing.”

McCauley, 551 F.3d at 138.       The court also concluded that the insurer had relied on one medical

report to the detriment of a more detailed, contrary report “without further investigation”;

deceived the claimant by stating that a particular reviewer was a medical doctor when the

individual was in fact a nurse; and mischaracterized its rationale for denying benefits on appeal.

Id.   The court thus found that, “collectively,” these factors supported the conclusion that the

administrator “was in fact affected by its conflict of interest.” Id.

        In sum, the Court finds no evidence that Reliance’s conflict actually affected its denial of

benefits.    Consequently, Reliance’s structural conflict of interest will not be given any weight in

the Court’s review. See Durakovic, 609 F.3d at 140 (citing Hobson, 574 F.3d at 83).

        B.       Substantial Evidence Regarding Reliance’s Benefits Determination

        In applying the arbitrary and capricious standard, courts may overturn a benefits


                                                  19
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 20 of 25




determination only if it was “without reason, unsupported by substantial evidence or erroneous as

a matter of law.” Hobson, 574 F.3d at 83-84.        Evidence is considered “substantial” when a

“reasonable mind might accept [such evidence] as adequate to support the conclusion reached by

the decisionmaker.” Miller v. United Welfare Fund, 72 F.3d 1066, 1072 (2d Cir. 1995) (internal

quotation marks and alterations omitted).     This “requires more than a scintilla but less than a

preponderance.” Id.

          Plaintiff argues that Reliance’s decision was not based on substantial evidence.

According to Plaintiff, the record contains overwhelming evidence that Plaintiff could not

perform any work, and that “[t]here is also no evidence on this record to refute that Mr. Caccavo

has not performed work since his accident in May 2013.”        (Pl. Mem. at 24; see also Pl. Opp’n at

15-18.)     To the extent that Cushman reported that Plaintiff had returned to work in September

2016, Plaintiff asserts that the company simply made a mistake, and that Reliance “refused to

accept correction of the error.”    (Pl. Mem. at 24-25.)

          The Court finds, however, that Reliance’s decision is supported by sufficient evidence

such that it cannot be considered arbitrary and capricious.    Specifically, in March 2016, Plaintiff

informed Reliance that he had been approached by Cushman “to remain part of the team in an

upcoming renewal contract.”        (A.R. 3422.)   In June 2016, Plaintiff informed his

neuropsychologist that he desired to return to work in some capacity, and Dr. Prince opined that,

with limitations, Plaintiff may be able to do so in a “minimal” way.     (A.R. 3962.)     On

September 2, 2016, Andrew Judd, a Managing Principal at Cushman, confirmed that the

company would be able to support the restrictions recommended by Dr. Prince.          (A.R. 3958.)

On December 30, 2016, Sally Halfhide, a Benefits Assistant for Cushman, stated by email that

“Mr. Caccavo is back at work with limitations starting 9/6/2016.”      (A.R. 3791.)      In January

2017, when Reliance inquired whether Plaintiff had returned to work in his prior job or was


                                                   20
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 21 of 25




performing a new role, Vicky Fajardo, Manager of Human Resources at Cushman, provided a

job description role for a “Broker or Salesperson” and explained that “[t]his is the closest to his

role.”   (A.R. 3848-50.)

         Plaintiff points out that there are numerous pieces of evidence to the contrary.   In May

2017, for example, after Reliance had begun to offset Plaintiff’s benefits, Plaintiff provided

Reliance with additional information, including statements from Plaintiff himself, Plaintiff’s wife,

Dr. Prince, and employees at Cushman.       (See A.R. 4058-62.)    Some of these documents

contradict prior information supporting the conclusion that Plaintiff had returned to work.      Dr.

Prince, for example, stated that “it is my understanding that [Plaintiff] has not been capable of

returning to work in any capacity,” notwithstanding the June 2016 opinion that Plaintiff may be

able to make minimal contributions.      (A.R. 4069.)   Other supplemental evidence, however, is

more equivocal.     A statement from Marcus Petrella, Executive Managing Director at Cushman,

states that Plaintiff “was not working in the traditional sense,” and that Cushman “still wanted

him to be part of the team and to be monetarily rewarded.”      (A.R. 4064 (emphasis added).)

         Moreover, when Reliance attempted to gather further information about the nature of the

latest contract between Plaintiff and Cushman, in addition to other financial and

employment-related documentation, Plaintiff declined to provide these documents, instead

explaining that the initial return-to-work information from Cushman “was incorrect and has since

been corrected,” and asserting that Reliance’s requests for further documentation were “irrelevant




                                                  21
       Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 22 of 25




and immaterial.”         (See A.R. 682-85; 693-94; 4981-82, 5002-05.7)

          Contrary to Plaintiff’s assertions, such documentation may indeed be relevant.                   As

Reliance explained, it sought further documentation in order to understand both the nature of

Plaintiff’s earnings and inconsistencies in the record regarding Plaintiff’s return to work.                    (See,

e.g., A.R. 693-94; 702-04.)          For example, payroll records that were provided beginning with the

month of August 2016 revealed that Plaintiff continued to receive earnings from Cushman,

including commissions, bonuses, deferred compensation payments, and a “Loan Payment –

Retention” payment.          (See A.R. 701.)       The nature of such payments in connection with any

work performed, particularly in light of a renewed contract between Cushman and Plaintiff, and

how such payments may compare to those received in the past, is central to the instant dispute.8

          In these circumstances, the Court cannot conclude that the evidence cited by Plaintiff is

so overwhelming that it warrants overturning Reliance’s decision as unreasonable. See Roganti,

786 F.3d at 212 (“[I]n cases where the evidence conflicts, an administrator’s conclusion drawn

from that evidence that a claim should be denied will be upheld unless the evidence points so

decidedly in the claimant’s favor that it would be unreasonable to deny the claim on the basis of

the evidence cited by the administrator.”); see also Hafford v. Aetna Life Ins. Co., 2017 WL


   7
        Reliance argues that Plaintiff’s refusal to provide certain documentation bars his claim entirely. (Def. Mem.
       at 8-13.) The decisions cited by Reliance, however, do not support such a stark result. Camarda, for
       example, concerns a claimant’s refusal to provide information to which the insurer was “clearly entitled . . .
       under the terms of the Plan.” Camarda v. Pan Am. World Airways, Inc., 162 F.3d 1147 (2d Cir. 1998)
       (summary order). Hobson concerns the distinctions between objective and subjective medical evidence, as
       opposed to the type of evidence that may relate to a claimant’s work-related activities or the nature of their
       income. See Hobson, 574 F.3d at 88; see also Schussheim v. First Unum Life Ins. Co., 80 F. Supp. 3d 360,
       378 (E.D.N.Y. 2015) (finding that a years-long failure to cooperate violated a policy provision to provide
       “proof of continued . . . disability”). Plaintiff’s actions may have hindered the development of a fuller
       administrative record, but they do not support a wholesale bar to bringing the instant claims.
   8
        Plaintiff argues that, based on a confidentiality provision in the renewal contract between Cushman and
       Plaintiff, neither is authorized to provide the contract to Reliance. (See Pl. Mem. at 6.) As Defendant points
       out, however, previous contracts containing confidentiality provisions were provided for purposes of assisting
       with benefits determinations. (See Def. Opp’n at 12.)



                                                           22
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 23 of 25




4083580, at *8 (S.D.N.Y. Sept. 13, 2017) (Caproni, J.) (holding that insurer’s decision “was not

unreasonable, even if it was possible to reach a different conclusion”).                Accordingly, the Court

will uphold Reliance’s benefits determination.9

        C.       Whether Reliance’s Determination Is Erroneous as a Matter of Law

        Finally, Plaintiff argues that Reliance’s determination should be overturned because it is

“erroneous as a matter of law.”         (Pl. Mem. at 31-35.)        When an administrator “imposes a

standard not required by the plan’s provisions, or interprets the plan in a manner inconsistent

with its plain terms,” the administrator’s actions may be arbitrary and capricious. McCauley,

551 F.3d at 132-33.       Plaintiff’s arguments are unavailing.

        First, Plaintiff argues that there is no basis for Reliance to have requested historical

financial and other employment-related documentation.                 Although Reliance concedes that the

Policy does not authorize it to request this specific information, it is not inconsistent with the

terms of Policy to do so, nor does it impose a “standard” not required by the Policy. See

McCauley, 551 F.3d at 132-33.           Plaintiff also speculates that Reliance, in requesting this

information, aims to revisit prior benefits determinations, to apply the “Other Income Benefits”


    9
      Plaintiff makes two additional arguments that should briefly be addressed. First, Plaintiff argues that the
    Policy requires that proposed work that is to be considered Rehabilitative Employment must be approved by a
    physician or a certified rehabilitation specialist approved by Reliance. (Pl. Mem. at 27-28.) Plaintiff asserts
    that Jody Barach, Manager of Reliance Vocational Services, performed only a cursory analysis, without
    interviewing Plaintiff, and did so only after Reliance had issued its adverse benefits determination. (Pl. Mem.
    at 27-28.) This argument misses the mark. Plaintiff’s neuropsychologist, Dr. Prince, had assessed Plaintiff
    and approved a return to work in June 2016, albeit with limitations and in a minimal capacity. (See A.R.
    3962.) Ms. Barach’s report is not, as Plaintiff characterizes it, a post-hoc attempt at “a paper justification for
    [Reliance’s] biased decision.” (Pl. Mem. at 29.)

    Second, Plaintiff argues that Reliance may not rely on the “Other Income Benefits” provision in order to reduce
    Plaintiff’s benefits on the basis of “loyalty payments.” (Pl. Mem. at 30-31.) This argument mischaracterizes
    Reliance’s actions. Reliance did not rely on the “Other Income Benefits” provision. (See A.R. 660-664,
    698-705.) Rather, based on the conclusion that Plaintiff had returned to work, at least in some capacity,
    Reliance recalculated Plaintiff’s benefits pursuant to the “Work Incentive Benefit” provision. (See A.R.
    660-664.)




                                                         23
     Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 24 of 25




provision, and “to retroactively claw back Mr. Caccavo’s benefits dating back to 2013.”      (Pl.

Mem. at 32-33.)     There is no indication that Reliance seeks to take such action.   Instead, as

discussed above, Reliance has reasonably explained that, based on substantial evidence that

Plaintiff would be returning to work in at least some capacity and had entered into a renewal

contract, Reliance sought further documentation to understand the nature of Plaintiff’s earnings

and inconsistencies in the record regarding Plaintiff’s return to work.   (See, e.g., A.R. 693-94;

702-04.)    Those inquiries relate to the Work Incentive Benefit provision, not to the Policy’s

terms regarding Other Income Benefits.

       Second, Plaintiff argues that the Policy requires the payment of full benefits because

Plaintiff is considered “Partially Disabled.”   (Pl. Mem. at 34-35.)   But, as Reliance points out,

an individual may be considered “Partially Disabled” but also engaged in Rehabilitative

Employment.      (Def. Opp’n at 11.)   Rehabilitative Employment expressly includes “work in

any gainful occupation for which the Insured’s training, education or experience will reasonably

allow,” including “work performed while Partially Disabled.”      (A.R. 34.)   There is no

inconsistency in Reliance conceding that Plaintiff is Partially Disabled pursuant to the Policy,

while also concluding that Plaintiff was approved for, and engaged in, Rehabilitative

Employment.

       D.        Attorney’s Fees

       In addition to seeking recovery of benefits, Plaintiff also seeks reasonable attorney’s fees.

(Compl. ¶ 86.)    A party may be eligible for attorney’s fees in ERISA cases if it has achieved

“some degree of success on the merits.” Scarangella v. Grp. Health, Inc., 731 F.3d 146, 152 (2d

Cir. 2013) (quoting Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 254 (2010)).

Because the Court is denying Plaintiff’s motion for summary judgment and granting summary

judgment in favor of Reliance, that standard is not satisfied.


                                                 24
    Case 1:19-cv-06025-KMW-KNF Document 43 Filed 05/18/21 Page 25 of 25




                                        CONCLUSION

       For the reasons set forth above, it is hereby ORDERED that:

1. Defendant’s motion for summary judgment is GRANTED.

2. Plaintiff’s motion for summary judgment is DENIED.       Plaintiff’s request for oral argument

   also is DENIED.

3. The Clerk of Court is respectfully directed to terminate the motions at ECF Nos. 24 and 30,

   to enter judgment in favor of Defendant, and to close this case.



       SO ORDERED.

Dated: New York, New York
       May 18, 2021                                          /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                               25
